Title: To Thomas Jefferson from Stephen Cathalan, Jr., 12 May 1799
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Dear Sir
Marseilles the 12th. May 1799–

I Take the Liberty by this Letter Whereof the Bearer is Mr. Julius Oliver, who will have the honour to be Presented to you, by Messrs. Jos. Anthony & Sons—my Worthy Friends & Correspondents & who have been So Good as to take Care of him, Since he is in Philadelphia, for the Benefit of his education; to Introduce you this young man—
When he arived there he was then a young Boy, & it was not the Case for me to trouble you and ask for him your Protection, while he was to Remain in Skools;
But now as I hope he may have Improved enough, & he is at an Age to think of undertaking any way of line of Business, he may be found proper to be fitt for, and to enter in the Common Carrear of the World, open by Fortune with Good & lawfull means to People who had none by them Selves, but who have received from their Friends or Relations Good Principles of Morals, & Probity;—he being an orphan, & having had no Body to take Care of him, but my Self till  he was sent to Philada., where he is on my own expences; I Beg you then Sir to Protect him, & Jointly with Messrs. Anthony decide in what work he may be the Best employed to his own advantage for his future line, till I may according to Circumstances, or Call him back here or Leave him in the united States;
if he Continues, as I hope, to deserve the attention, & Friendship of the Persons to whom he is Recommended, & mine also, he will not be abandonned by me; on the Contrary, I having no other Child, but a Daughter, I Can Spare Something for an establishment for him, but that will Depend only on his Good Conduct & behaviour, in Future;
my Daughter is in an english Sckool at Paris, till next fall Since upwards Two years hence, when She will Return here, my old father is Still in Good health notwithstanding his 83 years, he my Mother & Misses Cathan. Present you their most Respectfull Compliments—
I have the honour to be with Sentiments of Respect & Sincere Gratitude
Dear Sir Your most obedient humble & Devoted Servant

Stephen Cathalan Junr.

